Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/2/2020.
Claims 27-29 have been added.  Claims 1-29 are presented for examination.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Olson  et al.  (2014/0081879, Olson hereinafter) in view of Lore (2008/0051201 hereinafter Lore) in view of Levy et al. (2019/0102808 hereinafter Levy).
	With respect to claims 1, 11, 15-16, Olson teaches:
	 A system for conducting a social media marketing campaign, comprising (Figure 4):

	a plurality of influencer devices associated with a plurality of respective influencers participating in the campaign from which said campaign administration server receives identification information for each influencer participating in the campaign, and from which said one or more social media servers receive social media posts by the plurality of influencers associated with the campaign and a plurality of customer devices associated with a plurality of customers from which said one or more social media servers receive social media reactions responsive to the social media posts associated with the campaign received from the influencer devices 
 (see figure 1 and paragraph 0007 for  one or more mobile communication devices of at least one portion of the group of social media participants);
	wherein, for each social media reaction attributable to each influencer, the campaign administration server awards said influencer a point amount corresponding to a point value assigned to said social media reaction, and for each detection of one of said customer devices at a location associated with the campaign that is attributable to said influencer, said campaign administration server awards said influencer a point amount corresponding to a point value assigned to the detection of one of said customer devices at the location (i.e. monitoring a location by a location tracking system of at least one portion of the group of social media participants (step 1204). In addition, 
	wherein, for each influencer participating in the campaign, said campaign administration server calculates a total point amount awarded to said influencer participating in the campaign; and wherein said campaign administration server supplies a reward to at least some of the plurality of influencers participating in the campaign based at least in part on the total point amount awarded to each of the plurality of influencers (i.e. the method may include implementing a tiered reward system as part of the economic benefits, the economic benefit, e.g., financial incentive, include a first economic benefit for at least one member of a portion of the group of social media participants communicating one or more likes based on viewing the retailers products or services to at least one another member of the portion of the group of the social media participants (step 1210). In one variant of step 610, the method may include implementing a second economic benefit upon a like or purchase of the commercial participant's products or services associated with the one or more likes).
	With respect to the newly amended feature the total point amount reflecting all the point amounts during the campaign and the reward being given at the conclusion of to determine which participants have accumulated the highest scores”  (Lore on paragraph 0005).
	With respect to the newly amended feature of awarding different point amounts, where the point amount for a social media reaction performed on a first social media platform is different than the point amount for a social media performed on a second media platform.  Levy teaches on Figure 5A and paragraph 0034 “ incentives database 190A that may be performed in systems for triggering wireless transmission-based incentives driving social media engagement. The incentives database 190A has a table for each user, in this example user number 123. Each row in the database represents one type of social media activity, such a likes, favorites, shares, comments, views, etc. Each social media platform, such as Twitter, Facebook, Instagram, YouTube, SnapChat, etc., has three columns. The first is the count of the social media activity for that row, such as "likes". The second column is the multiplier for this activity, that is multiplied by the count to get the impact score. For example, 10 likes on Facebook with manufacturer…values the person to person recommendation that is achievable via Facebook more than other social media platforms” (Levy on paragraph 0034).

	With respect to claims 2-3, 17-18, Olson further teaches wherein said campaign administrator server detects when one of said customer devices is at a location associated with the campaign using a geolocation technology comprising Global Positioning System (i.e. positioning system in paragraph 0024).

	With respect to claims 6-7, 12, 21, Olson further teaches the point value assigned to a first type of social media reaction is higher than the point value assigned to a second type of social media reaction; contemporaneous reactions (see paragraph 0058 for a tiered reward system as part of the economic benefits, the economic benefit, 

	With respect to claims 8-9, Olson further teaches identification information for a plurality of influencers from said database and communicates a campaign invitation to at least some of the plurality of influencers , wherein said potential influencer identification database includes information associated with each potential influencer, with which said campaign administration server determines to which of the plurality influencers it communicates the campaign invitation (see paragraph 0040 for invites from commercial media participants, social media participants in a village network may include, without limitation, branding information so that social media participants may be connected to their favorite brands, and strengthen their relationship with these brands, in addition paragraph 0051 for ID tags, or other wireless communication devices are enabled to communicate with one or more mobile communication devices and to collect an identification code of each ). 
	
	With respect to claims 13, 22 Olson further teaches the campaign server publishes a current point amount for each influencer to the plurality of influencers 

	With respect to claims 14, 23 Olson further teaches said campaign administration server electronically transfers the reward to said influencers (see paragraph 0036 for a monetary commission, reward, perk or the like, is deposited into a recommender's account, e.g., recommender social media participant account, or otherwise credited to the recommender).

	Claims 4-5, 10 and 19-20 further recite graphic identifier of the user’s device location, the identifier being a matrix barcode.  Olson teaches tracking the user’s location. Olson is silent as to how the location is identified and tracked.  Official Notice is taking that it is old and well known to use barcodes and scanner to determine the location of products at a location.  For example, tracking packages locations by scanning the barcodes or other codes.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included determining the user’s devices location by this known method.

	Claims 24-25 further recite calculating a ratio of (a) a total point amount awarded to said influencer participating in the campaign, to (b) a total point amount awarded to all influencers participating in the campaign; and the reward supplied to each influencer 

	Claim 26 further recites the campaign administrator server receives a total reward amount from a business sponsoring the campaign.  Official Notice is taken that it is old and well known for vendors and the like to be part of the reward system in order to motivate the customers to make purchases at their establishment.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the campaign administrator server receiving a total reward amount from a business sponsoring the campaign, in order to obtain the above mentioned advantage.  

	Claim 27 further recites the campaign administrator server enables adding or deleting influencers during the campaign. Olsen teaches on paragraph 0040 “Members of social media participants, e.g., social participants 201, 202, 204, 302, 304 post or recommend likes, pictures, video, and, if part of a village network, may invite friends into their village network, e.g., social media participant village networks 200, 300”.  It would have been obvious to a person of ordinary skill in the art given the teachings of Olsen’s member inviting friends to become participant, to enable the server to add or delete influencers/participants during the campaign in order to allow others to participate and contribute to the existing campaign.



References of record but not applied:
	Bill Arnold, "Influencer Marketing Part 1 - Who are influences?" (cited by IDS on 12/6/2019) teaches Optimization macro-influencers are typically subject matter experts. They are best utilized when they are creating original content about their area of expertise. Before you engage a Macro Influencers, determine learn what their engagement rate (clickthrough rate) and normal ROI. There are software platforms that will show their reach, engagement, and ROI. it is also important to understand the content format that each Macro Influencer achieves the best results. Often the same message will have dramatically different results depending if the content is shared in the form of a blog, a tweet, instagram post, or a video.
	
	KR 1698492 B1 teaches the obtained network relation information is analyzed (S203) to grasp user information exposed according to the contents. The person average exposition number is obtained (S205) by the dissimilar users exposed to contents of specified user by using the before extracted influence factor. The first user is made (S207) to bring the per person average exposure point. The user of average exposure point is reflected (S209) to obtain dissimilar users on social media.
	


					Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
  
Point of contact
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688